DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on June 22, 2022.
Claims 1, 5, 9, 13, 17 have been amended.
Claims 1-20 are allowed in light of the amendments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sanchez (U.S. Patent No. 10,423,806 B2), hereinafter referred to as “Sanchez”, is directed towards a secure computation system for spreadsheet data such that the computations are private/secret from the service provider (Abstract, Col. 1, lines 60-62, Col. 3, lines 32-36). Sanchez further teaches performing user specified operations including statistical calculations (Col. 6, lines 25-30, Col. 6, lines 21-22). 
Auh (U.S. Pub. No. 2018/0075262 A1), hereinafter referred to as “Auh”, is directed towards secure computation and storage of data (Abstract). Auh further teaches conversion of data to address compatibility issues in spreadsheets in a way operable with Sanches (Par. [0513]).
Levin et al. (U.S. Pub. No. 2020/0311231 A1), hereinafter referred to as “Levin”, is directed towards detecting an anomalous user session by learning a typical user’s behavior through the operations performed during an online session (Abstract, Par. [0003]). Levin further teaches taking security actions in response to determining anomalies in a user session (Par. [0029], Par. [0030]).  
Malluhi et al. (U.S. Pub. No. 2019/0007196 A1), hereinafter referred to as “Malluhi”, is directed towards a secure computation system using fully homomorphic encryption such that the computations are private/secret from the service provider (Abstract, Par. [0043]). 
Roth et al. (U.S. Patent No. 9,577,829 B1), hereinafter referred to as “Roth”, is directed towards a secure multiparty computation system for computations between mutually distrusted parties (Abstract, Background). Roth further teaches providing an operation store/library for users (Col. 10, lines 13-25), while checking for user authorization to perform functions (Col. 11, lines 16-33).
	The prior art of record does not explicitly disclose, in light of other features recited in independent claims, “in response to determining that the secure operation to be performed using the secure compute engine matches an operation in a history of past requests associated with an authorized user”. While the prior art of record discloses systems for secret computation using homomorphic encryption and determining anomalous behavior based on a user’s past actions, the recitation of authorizing a requested operation in the context of secure computation presented in the independent claims is not anticipated nor obvious over the prior art of record.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adhar (U.S. Patent No. 10,498,772 B2) – Includes methods related to anonymizing data and user authentication for privacy
Gulak et al. (U.S. Pub. No. 2017/0293913 A1) – Includes methods related to homomorphic encryption for transaction processing with user authentication
Lauter et al. (U.S. Pub. No. 2013/0097417 A1) – Includes methods related to secure computation systems using homomorphic encryption for private calculations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN V VO/Examiner, Art Unit 2431                             

/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431